 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 737 
In the House of Representatives, U. S.,

September 14, 2009
 
RESOLUTION 
Expressing the sense of the House of Representatives that a National Hispanic-Serving Institutions Week should be established.  
 
 
Whereas Hispanic-Serving Institutions play an important role in educating many underprivileged students and helping them attain their full potential through higher education; 
Whereas there are currently about 268 Hispanic-Serving Institutions in the United States; 
Whereas Hispanic-Serving Institutions are actively involved in stabilizing and improving their communities; 
Whereas celebrating the vast contributions of Hispanic-Serving Institutions contributes to the strength and culture of our Nation; 
Whereas the achievements and goals of Hispanic-Serving Institutions are deserving of national recognition; and 
Whereas the week of September 20th would be an appropriate week for such recognition: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the achievements and goals of Hispanic-Serving Institutions across the country; 
(2)supports the designation of an appropriate week as National Hispanic-Serving Institutions Week;  
(3)requests the President to issue a proclamation designating such week; and 
(4)calling on the people of the United States and interested groups to observe such week with appropriate ceremonies, activities, and programs to demonstrate support for Hispanic-Serving Institutions. 
 
Lorraine C. Miller,Clerk.
